 

STOCK PURCHASE AGREEMENT

 

by and among

 

SYNTHETIC BIOLOGICS, INC.,

 

SYNTHETIC BIOMICS, INC.

 

and

 

CEDARS-SINAI MEDICAL CENTER, INC.

 

December 5, 2013

 

 

 

 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into as of December 5, 2013
(the “Effective Date”), by and among Synthetic Biologics, Inc., a Nevada
corporation (the “Company”), Synthetic Biomics, Inc., a Nevada corporation and
wholly owned subsidiary of the Company (“Licensee”) and Cedars-Sinai Medical
Center, a California nonprofit public benefit corporation (“CSMC”).

 

A.           Concurrently with the execution of this Agreement, the Company and
the Licensee are entering into a license agreement with CSMC (the “License
Agreement”) and an option agreement with CSMC (the “Option Agreement”, and,
together with the License Agreement, the “Agreements”), pursuant to which CSMC
is licensing and optioning the rights to certain technology to Licensee; and

 

B.           In partial consideration of the license and the option under the
Agreements, the Company and the Licensee have agreed to issue to CSMC certain
shares of the Company’s common stock in accordance with the terms and conditions
of this Agreement and may issue additional shares of Company stock in lieu of
cash (a) upon the occurrence of certain milestone events described in the
License Agreement and (b) with respect to the payment of certain fees and
expenses as required by the Option Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants contained in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and CSMC hereby agree as follows:

 

sECTION 1. AUTHORIZATION OF ISSUANCES OF SHARES.

 

1.1 Authorization. Subject to the terms and conditions of this Agreement, the
Company has authorized and intends to issue to CSMC shares of common stock,
$0.001 par value, of Company (the “Common Stock”) immediately following approval
of the NYSE MKT regarding the issuance of such shares and no later than thirty
(30) days following the execution of the License Agreement and the Option
Agreement in satisfaction of the following obligations: (a) the license issue
fee and patent expense reimbursement obligations under Sections 4.1 and 4.2 of
the License Agreement, and (b) the option fee obligation under Section 2 of the
Option Agreement, and may, at the option of the Company and the Licensee,
authorize and issue to CSMC additional shares of Common Stock, $0.001 par value
of the Company, in lieu of cash in satisfaction of the following obligations:
(x) the Phase I and Phase II milestone payment obligations described in Section
4.6(e)(ii) of the License Agreement, (y) the extension fee obligation under
Section 3 of the Option Agreement, and (z) the obligation to pay an initial
license issuance fee and to reimburse CSMC for its patent expenses in the event
that the Licensee and CSMC execute an exclusive license to the technologies
covered by the Option Agreement (together, the “Shares”).

 

 

 

 

1.2           Exchange Approval. The parties acknowledge that any issuance by
the Company of its common stock described in Section 1.1 is subject to the prior
approval of the NYSE MKT or any other exchange upon which the shares of the
Company are listed and shareholder approval, if so required by such exchange or
any other rule or regulation applicable to the Licensee or the Company. In the
event that the Company shall not have received shareholder approval (if
required) or NYSE MKT approval to issue any shares hereunder within fifteen (15)
business days of such application to the NYSE MKT, then the Company shall
instead make cash payments in satisfaction of (a) the license issue fee and
patent reimbursement expense obligations under Sections 4.1 and 4.2 of the
License Agreement; (b) Phase I and Phase II milestone payment obligations
described in Section 4.6(e)(ii) of the License Agreement; (c) the option fee
obligation under Section 2 of the Option Agreement; (d) the extension fee
obligation under Section 3 of the Option Agreement, and (e) the license issuance
fee and patent expense reimbursement obligations in the event that the Licensee
and CSMC execute an exclusive license to the technologies covered by the Option
Agreement, as set forth in Section 1 of the Option Agreement.

 

sECTION 2. CLOSING AND DELIVERY

 

2.1           Issuance of Shares. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and agreements
contained herein, at each Closing (as such term is defined in Section 2.2), the
Company will issue to CSMC, and CSMC will acquire from the Company, the Shares.

 

2.2           Closings. The closings of the issuances of the Shares hereunder
shall be held at the offices of Gracin & Marlow, LLP, The Chrysler Building, 405
Lexington Avenue, 26th Floor, New York, New York 10174 or at such other place as
the Company and CSMC may agree (a) with respect to the Shares issued under
Sections 4.1 and 4.2 of the License Agreement and Section 2 of the Option
Agreement, within two (2) business days following approval of the NYSE MKT with
respect to such issuance or simultaneously with the execution of this Agreement,
whichever is later, and (b) with respect to the Shares that may be issued to
CSMC under Sections 1 and 3 of the Option Agreement and in satisfaction of the
Phase I and Phase II milestone payment obligations described in Section
4.6(e)(ii) of the License Agreement, within two (2) business days following
approval of the NYSE MKT with respect to each such stock issuance(the
“Closings”). At each Closing, the Company and the Licensee agree to deliver to
CSMC a certificate signed by the Company’s Chief Executive Officer on behalf of
the Company, dated as of the applicable Closing, certifying that each of the
representations and warranties of the Company and the Licensee in this Agreement
shall be true and correct as of the date of the applicable Closing, except for
representations and warranties that speak as of a particular date, which shall
be true and correct as of such date. Furthermore, at each Closing, CSMC agrees
to deliver to the Company a certificate signed by an authorized officer on
behalf of CSMC, dated as of the applicable Closing, certifying that each of the
representations and warranties of CSMC in this Agreement shall be true and
correct as of the date of the applicable Closing, except for representations and
warranties that speak as of a particular date, which shall be true and correct
as of such date.

 

 

 

 

2.3           Calculation of Number of Shares to be Issued. The number of shares
to be issued at each Closing shall be determined (a) in the case of amounts due
under Sections 4.1 and 4.2 of the License Agreement and Section 2 of the Option
Agreement, by dividing such cash amounts (in the case of the amount due under
Section 2 of the Option Agreement, such cash amount shall be $55,000) by the
average closing price of the Common Stock as quoted by the NYSE MKT for the ten
(10) trading days immediately preceding the execution of the License Agreement
and the Option Agreement, (b) in the case of amounts due in satisfaction of the
Company’s Phase I and Phase II milestone payment obligations described in
Section 4.6(e)(ii) of the License Agreement, by dividing the applicable cash
amounts (in the case of the Phase I milestone payment, such cash amount shall be
$110,000, and in the case of the Phase II milestone payment, such cash amount
shall be $275,000) by the average closing price of the of the Common Stock as
quoted by the NYSE MKT for the ten (10) trading days immediately preceding the
date of the event giving rise to such milestone payment, (c) in the case of the
amount due under Section 3 of the Option Agreement, by dividing such cash amount
(such cash amount shall be $27,500) by the average closing price of the Common
Stock as quoted by the NYSE MKT for the ten (10) trading days immediately
preceding the date of the Licensee’s written notice to CSMC of its intent to
extend the option period, and (d) in the case of amounts due under Section 1 of
the Option Agreement, by dividing such cash amounts (such cash amounts shall be
110% of the aggregate amount due under Section 1) by the average closing price
of the Common Stock as quoted by the NYSE MKT for the ten (10) trading days
immediately preceding the execution of the exclusive license agreement for the
technologies covered by the Option Agreement.

 

2.4           Delivery of the Shares. At each Closing, the Company shall cause
to be delivered to CSMC a certificate representing the number of Shares issued
hereunder, registered in the name of CSMC.

 

sECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE LICENSEE.

 

3.1           Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted and as described in the reports filed by the Company with the
Securities and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), since the end of its most recently completed fiscal year through the date
hereof, including, without limitation, its most recent report on Form 10-Q. The
Licensee is a corporation wholly owned by the Company and duly incorporated,
validly existing and in good standing under the laws of the State of Nevada with
the requisite corporate power to own, lease and operate its properties and
assets and to conduct its business as it is now being conducted. Other than the
Licensee and those subsidiaries identified in its most recent report on Form
10-Q, the Company does not have any subsidiaries. Each of the Company and the
Licensee is qualified to do business as a foreign corporation and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any effect on the business,
operations, properties or financial condition of the Company or the Licensee, as
applicable, that is material and adverse to the Company or the Licensee, as
applicable, taken as a whole, and any condition, circumstance or situation that
would prohibit the Company or the Licensee, as applicable, from entering into
and performing any of its obligations hereunder.

 

 

 

 

3.2           Authorization; Enforcement. Each of the Company and the Licensee
has the requisite corporate power and authority to enter into and perform this
Agreement and the Company has the requisite power and authority to issue and
sell the Shares in accordance with the terms hereof. The execution, delivery and
performance of this Agreement by the Company and the Licensee and the
consummation by each of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Licensee, the Company, either of its board of directors or
stockholders is required for the issuance of the Shares or the consummation of
the transactions contemplated hereby. When executed and delivered by the Company
and the Licensee, this Agreement shall constitute a valid and binding obligation
of the Company and the Licensee enforceable against each in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

3.3           Issuance of Shares. The Shares to be issued and sold hereunder
have been duly authorized by all necessary corporate action and, when issued in
accordance with the terms hereof, will be validly issued, fully paid and
nonassessable. In addition, when issued such Shares will be free and clear of
all liens, claims, charges, security interests or agreements, pledges,
assignments, covenants, restrictions or other encumbrances created by, or
imposed by, the Company and rights of first refusal of any kind imposed by the
Licensee or the Company, as applicable (other than restrictions on transfer
under applicable securities laws) and the holder of such Shares shall be
entitled to all rights accorded to a holder of Common Stock. As of the date
hereof, 44,654,414 shares of Company Stock are issued and outstanding.

 

3.4           No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Agreement by the Company and the Licensee and the
consummation by the Company and the Licensee of the transactions contemplated
hereby do not and will not: (i) violate any provision of the Company’s or the
Licensee’s Articles of Incorporation or Bylaws, each as amended to date; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company or the Licensee is a party or by
which the Company’s or the Licensee’s properties or assets are bound; or (iii)
result in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or the Licensee or by which any
property or asset of the Company or the Licensee is bound or affected, except
for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect. Neither the Company nor the Licensee is required
under federal, state, foreign or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or issue the Shares in accordance with
the terms hereof (other than any filings, consents and approvals required to be
made by the Company or the Licensee under applicable state and federal
securities laws, securities and exchange commission rules or regulations, rules
or regulations of any stock exchange upon which shares of common stock of the
Company may be listed or rules or regulations prior to or subsequent to the date
hereof).

 

 

 

 

3.5           SEC Documents, Financial Statements. The Company Stock is
registered pursuant to Section 12(b) of the Exchange Act. During the two year
period preceding the execution of this Agreement, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (the “SEC Documents”). At the times of their respective filing, all
such reports, schedules, forms, statements and other documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder. At the times of their
respective filings, such reports, schedules, forms, statements and other
documents did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, other than with respect to
its initial Annual Report on Form 10-K for the year ended December 31, 2011 the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

3.6           Brokers. Neither the Company, the Licensee nor any of the
officers, directors or employees of the Company or the Licensee has employed any
broker or finder in connection with the transaction contemplated by this
Agreement

 

sECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF CSMC.

 

4.1           Purchaser Sophistication. CSMC represents and warrants to, and
covenants with, the Company and the Licensee that CSMC: (a) is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in shares presenting an investment decision like that
involved in the purchase of the Shares, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Shares; (b) CSMC, in connection
with its decision to purchase the Shares, relied only upon the documents of the
Company filed with the Securities and Exchange Commission, other publicly
available information, and the representations and warranties of the Company and
the Licensee contained herein. CSMC is an "accredited investor" pursuant to Rule
501 of Regulation D under the Securities Act; (c) CSMC is acquiring the Shares
for its own account for investment only and with no present intention of
distributing any of such Shares or any arrangement or understanding with any
other persons regarding the distribution of such Shares; (d) CSMC has not been
organized, reorganized or recapitalized specifically for the purpose of
investing in the Shares; (e) CSMC will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire to take a pledge of) any of the Shares except in compliance
with the Securities Act of 1933 and applicable state securities laws; (f) CSMC
understands that the Shares are being offered and sold to it in reliance upon
specific exemptions from the registration requirements of the Securities Act of
1933 and state securities laws, and that the Company and the Licensee are
relying upon the truth and accuracy of, and CSMC’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
CSMC set forth herein in order to determine the availability of such exemptions
and the eligibility of CSMC to acquire the Shares; (g) CSMC understands that its
investment in the Shares involves a significant degree of risk, including a risk
of total loss of CSMC’s investment; and (h) CSMC understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Shares.

 

 

 

 

4.2           Authorization and Power. CSMC has the requisite power and
authority to enter into and perform this Agreement and to purchase the Shares
being sold to it hereunder. The execution, delivery and performance of this
Agreement by CSMC and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary corporate action, and no
further consent or authorization of CSMC or its board of directors or
stockholders is required. When executed and delivered by CSMC, this Agreement
shall constitute a valid and binding obligation of CSMC enforceable against CSMC
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

4.3           No Conflict. The execution, delivery and performance of this
Agreement by CSMC and the consummation by CSMC of the transactions contemplated
hereby do not and will not: (i) violate any provision of CSMC’s charter or
organizational documents; (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which CSMC is a party or
by which CSMC’s properties or assets are bound; or (iii) result in a violation
of any federal, state, local or foreign statute, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to CSMC or by which any property or asset of CSMC are bound or
affected, except, in all cases, other than violations (with respect to federal
and state securities laws) above, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, materially and adversely affect CSMC’s ability
to perform its obligations under the Agreement.

 

4.4           Restricted Shares. CSMC acknowledges that the Shares are
restricted securities and subject to Section 6.2, must be held indefinitely
unless subsequently registered under the Securities Act of 1933 or the Company
receives an opinion of counsel reasonably satisfactory to the Company that such
registration is not required.

 

4.5           Stock Legends. CSMC acknowledges that certificates evidencing the
Shares shall bear a restrictive legend in substantially the following form (and
including related stock transfer instructions and record notations):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

 

 

 

sECTION 5. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

 

Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company, the Licensee and CSMC herein
shall survive the execution of this Agreement and the issuance and sale to CSMC
of the Shares.

 

sECTION 6. COVENANTS.

 

6.1           In each case where the Company determines that the approval of the
Company’s shareholders or any exchange or other listing upon which the Shares
may be listed is required for the issuance of the Shares to CSMC, the Company
shall use commercially reasonable efforts to secure such approval as promptly as
possible.

 

6.2           Upon request of CSMC, the Company agrees to provide an opinion of
counsel to its transfer agent regarding the removal of the legend on the Shares
issued to CSMC hereunder; provided that all legal requirements allowing for such
legend removal and all applicable conditions under Rule 144 promulgated under
the Securities Act of 1933 are met.

 

sECTION 7. NOTICES.

 

All notices or other communications which are required or permitted hereunder
shall be in writing and addressed as follows:

 

If to the Company or the Licensee: Synthetic Biologics, Inc.   155 Gibbs Street,
Suite 412   Rockville, MD 20850   Fax No.:  (734) 332-7878     If to CSMC:
Cedars- Sinai Medical Center   8700 Beverly Boulevard   West Hollywood, CA
90048-1865   Attn:  Senior Vice President for Academic Affairs     With a copy
to: Senior Vice President for Legal Affairs & General Counsel

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the party providing such notice
promptly confirms receipt of such transmission with the other party by
telephone), on the business day after dispatch if sent by a
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by certified mail, postage prepaid, return receipt
requested.

 

sECTION 8. MISCELLANEOUS.

 

8.1           Fees and Expenses. Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

 

 

 

8.2           Waivers and Amendments. Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the parties hereto.

 

8.3           Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

8.4           Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
Parties as nearly as may be possible and (b) the parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.

 

8.5           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California as applied to contracts
entered into and performed entirely in the State of California, without regard
to conflicts of law principles.

 

8.6           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

8.7           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto, provided that CSMC shall not assign its rights or obligations
hereunder and the Licensee shall only be able to assign its tights or
obligations hereunder to an affiliated entity if the License Agreement is also
assigned to such entity.

 

8.8           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

8.9           Expenses. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Agreement.

 

8.10         Entire Agreement. This Agreement (including the Schedule of
Exceptions), License Agreement and other documents delivered pursuant hereto and
thereto, including the exhibits, constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof.

 

8.11         Publicity. Except as otherwise provided herein, no party shall
issue any press releases or otherwise make any public statement with respect to
the transactions contemplated by this Agreement without the prior written
consent of the other party, except as may be required by applicable law or
regulations, in which case such party shall provide the other parties with
reasonable notice of such publicity and/or opportunity to review such
disclosure.

 

 

 

 

8.12         Waiver of Rule of Construction. Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement. Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

 

8.13         Further Assurances. From and after the date of this Agreement, upon
the reasonable request of CSMC or the Company, the Company and CSMC shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

[Remainder of page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.

 

  SYNTHETIC BIOLOGICS, INC.         By: /s/ Steve Kanzer   Name:

Steve Kanzer

  Title:

CEO & President

 

  SYNTHETIC BIOLOGICS, INC.         By:          /s/ Jeff Riley   Name: Jeff
Riley   Title:

CEO

 

 

  CEDARS-SINAI MEDICAL CENTER         By: /s/ Shlomo Melmed, M.D.   Name: Shlomo
Melmed, M.D.   Title: Senior Vice President for Academic Affairs & Dean of the
Medical Faculty         By: /s/ Edward M. Prunchunas   Name: Edward M.
Prunchunas   Title: Senior Vice President for Finance & CFO

 

 

 

